at 197, 179 P.3d at 558. It is within our discretion to determine if a writ
                      petition will be considered. Smith v. Eighth Judicial Dist. Court, 107 Nev.
                      674, 677, 818 P.2d 849, 851 (1991). Petitioner bears the burden of
                      demonstrating that extraordinary relief is warranted.        Pan v. Eighth
                      Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). This
                      court generally will not consider writ petitions challenging district court
                      orders denying motions to dismiss unless no factual dispute exists and the
                      district court was obligated to dismiss the action pursuant to clear
                      authority or an important issue of law needs clarification.        Int'l Game
                      Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                                  Here, petitioners argue that the district court should have
                      dismissed the action based on its inherent powers because a previous case
                      had been filed relating to the same underlying incident. According to
                      petitioners, however, the previous action was dismissed for procedural
                      reasons. Moreover, petitioners have not identified either clear authority
                      obligating the district court to dismiss this action or an important issue of
                      law that needs clarification. Accordingly, we deny the petition.   See NRAP
                      21(b)(1); Int'l Game Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                                  It is so ORDERED.




                                                                  Parraguirre




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A

            MASEiZE                                                 MEE
                cc:   Hon. Michael Villani, District Judge
                      Hall Jaffe & Clayton, LLP
                      Jones Wilson
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A